       Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 1 of 59                               7/28/2017 2:42 PM
                                                                               Chris Daniel - District Clerk Harris County
                                                                                                 Envelope No. 18504948
                          2017-50232 / Court: 129                                                        By: Nelson Cuero
                                                                                                Filed: 7/28/2017 2:42 PM

                              CAUSE NO. ___________________

OSAMA ABDULLATIF                                   §             IN THE DISTRICT COURT OF
    Plaintiff,                                     §
v.                                                 §                HARRIS COUNTY, TEXAS
                                                   §
JETALL COMPANIES, INC.;                            §
ALI CHOUDHRI individually;                         §
BRADLEY S. PARKER, individually;                   §




                                                                             k
                                                                          ler
and DWARD DARJEAN, Individually                    §
      Defendants.                                  §            ________ JUDICIAL DISTRICT




                                                                       tC
     PLAINTIFF’S ORIGINAL PETITION, APPLICATION FOR TEMPORARY




                                                                   ric
   RESTRAINING ORDER AND APPLICATION FOR TEMPORARY INJUNCTION




                                                                ist
                                                            lD
       Plaintiff Osama Abdullatif (“Abdullatif”), on his own behalf submits this Original




                                                          nie
Petition and Application for Temporary Restraining Order and Application for Temporary

                                                       Da
Injunction complaining of Jetall Companies, Inc. (“Jetall”), Ali Choudhri (“Choudhri”), Bradley
                                                   is
S. Parker (“Parker”), and Dward Darjean (“Darjean,” and, together with Jetall, Choudhri and
                                              hr
                                           C



Parker, the “Defendants”) and states as follows:
                                         of




                                     I. DISCOVERY LEVEL
                                      e
                                  ffic




       1.1     Plaintiff intends to conduct discovery under Level 2 and affirmatively pleads that
                               O




it seeks monetary relief in excess of $1,000,000.00, including actual damages, penalties, pre-
                             y
                          op




judgment interest, costs, expenses, and attorney fees as well as nonmonetary relief.
                       C




                                   II. PARTIES AND SERVICE
                    ial
                 fic




       2.1     Plaintiff Osama Abdullatif (“Abdullatif”) an individual who resides in Harris
            of




County, Texas.     He is also a manager and member of Mokaram-Latif West Loop, L.P.
          Un




(“MLWL”) and Mokaram Latif General, LLC (“MLG”).

       2.2     Mokaram-Latif West Loop, L.P. (“MLWL”) is a Texas Limited Partnership with

its principal office located in Houston, Harris County, Texas. Sentinel does not have either a

                                           Page 1 of 16
       Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 2 of 59



driver’s license or a Social Security Number.

       2.3    Mokaram Latif General, LLC (“MLG”) is a Texas Limited Company with its

principal office located in Houston, Harris County, Texas. Sentinel does not have either a

driver’s license or a Social Security Number.

       2.4    Defendant Jetall Companies, Inc. is a Texas Limited Company with its principal




                                                                         k
                                                                      ler
office located in Houston, Harris County, Texas.




                                                                   tC
       2.5    Defendant Ali Choudhri (“Choudhri”) is an individual who resides in Harris




                                                               ric
                                                            ist
County, Texas. Choudhri may be served with process wherever he may be found or as may




                                                          lD
otherwise be allowed by law. Pursuant to Tex. Civ. Prac. & Rem. Code § 30.014, the last three



                                                         nie
numbers of this Defendant’s driver’s license number are unknown and the last three numbers of
                                                    Da
this Defendant’s Social Security Number are unknown.
                                                   is
                                                hr

       2.6    Defendant Bradley S. Parker (“Parker”) is an individual who resides in Harris
                                           C



County, Texas. Parker may be served with process at wherever he may be found or as may
                                        of
                                      e




otherwise be allowed by law. Pursuant to Tex. Civ. Prac. & Rem. Code § 30.014, the last three
                                  ffic




numbers of this Defendant’s driver’s license number are unknown and the last three numbers of
                            y O




this Defendant’s Social Security Number are unknown.
                         op
                      C




       2.7    Defendant Dward Darjean (“Darjean”) is an individual who resides in Harris
                   ial




County, Texas. Darjean may be served with process wherever he may be found or as may
                fic
            of




otherwise be allowed by law. Pursuant to Tex. Civ. Prac. & Rem. Code § 30.014, the last three
          Un




numbers of this Defendant’s driver’s license number are unknown and the last three numbers of

this Defendant’s Social Security Number are unknown.

                                 III. JURISDICTION AND VENUE

       3.1    This Court has jurisdiction over this cause in that it involves an amount in


                                          Page 2 of 16
       Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 3 of 59



controversy in excess of the minimum jurisdictional limit. GOV’T CODE §24.007(a) and (b).

Venue is proper in Harris County, Texas because (1) it is the county in which all or a substantial

part of the events or omissions giving rise to the claims herein occurred (2) the county where

Defendants’ putative obligations to Plaintiffs were to be performed, and (3) the county where the

MLWL Partnership Agreement and MLG Company Agreement were negotiated, at least in part,




                                                                              k
                                                                           ler
and where it was executed by one or more parties to said agreement. See TEX. CIV. PRAC. &




                                                                        tC
REM. CODE §§ 15.002(1)-(3) and §15.035(a).




                                                                    ric
                                                                 ist
                                     IV. BACKGROUND FACTS




                                                              lD
       4.1      For years, Choudhri, Ali Mokaram (“Mokaram”) and Abdullatif have engaged in



                                                          nie
litigation over Mokaram’s purported transfer to Choudhri of his 49.5% interest in MLWL and
                                                     Da
50% interest in MLWL’s general partner, MLG.          MLWL and MLG were formed to purchase
                                                  is
                                               hr

and manage a parcel of property located at 2500 West Loop South (the “Property”). See
                                            C



Affidavit of Abdullatif as Exhibit “A”.
                                          of
                                       e




       4.2      Following a two (2) week jury trial in the 190th Judicial District of Harris County,
                                   ffic




Cause No. 2012-27197 (“Underlying Lawsuit”), the jury returned a verdict in favor of Mokaram
                              y O




on the purported transfer of his interest in MLWL and MLG to Choudhri that was subsequently
                           op
                        C




overturned via judgment notwithstanding the verdict (“JNOV”) by the 190th Court in the
                    ial




Underlying Lawsuit. The 190th Court entered Final Judgment dated January 13, 2016 (“Final
                 fic
            of




Judgment”) wherein Choudhri was awarded $50,000 in damages against Mokaram, but more
          Un




importantly, was declared the owner of 49.5% of MLWL and 50% owner of MLWL’s general

partner, MLG.

       4.3      Mokaram and Abdullatif appealed and timely moved to suspend enforcement of

the Final Judgment. On March 7, 2016, the 190th court entered an Order Setting Security to


                                           Page 3 of 16
       Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 4 of 59



Suspend Enforcement of Judgment (“Supersedeas Order”). In doing so, the 190th suspended

enforcement the Final Judgment by requiring Mokaram and Abdullatif to post a bond or cash

deposit of $62,700.25 and to abide by previous court orders placing certain restrictions on

Abdullatif regarding the management of the Property.

       4.4     With the Final Judgment suspended, Abdullatif remained General’s sole manager




                                                                             k
                                                                          ler
and ran the Property’s day-to-day affairs.      By all accounts, he did so quite successfully.




                                                                       tC
However, this did not stop Choudhri from attempting to circumvent the Supersedeas Order. On




                                                                   ric
                                                                ist
November 14, 2016, nearly eight (8) months after the entry of the Supersedeas Order, Choudhri




                                                            lD
filed a Motion for Review of Order Setting Supersedeas Bond at Zero with the Fourteenth Court



                                                           nie
of Appeals seeking to adjust the amount of the bond required to suspend enforcement of the
                                                     Da
declaratory judgment portion of the Final Judgment. Therein, he argued that Judge Kerrigan
                                                  is
                                               hr

erred when she did not require Mokaram or Abdullatif to post any bond to suspend the
                                            C



enforcement of the portion of the judgment declaring his ownership interest in MLWL or MLG.
                                            of
                                       e




Surprisingly, the appellate court agreed.
                                  ffic




       4.5     In its Opinion on Motions for review of Supersedeas Order (“Opinion”), the
                             y O




Fourteenth Court Of Appeals ruled that Mokaram and Abdullatif were required to post a bond in
                          op
                       C




an amount equal to the value of the property interests that the district court declared had been
                    ial




assigned to Choudhri. However, rather than determining the amount that the bond was to be
                 fic
            of




increased, the appellate court remanded the Supersedeas Order for the trial court to take evidence
          Un




and make findings of fact regarding the amount and type of security Mokaram and Abdullatif

must post to supersede the declaratory portion of the judgment. Subsequently, the Fourteenth

Court of Appeals opined that the Final Judgment would become enforceable twenty (20) days

after issuing its Opinion if Mokaram and Abdullatif failed to post additional security even though


                                            Page 4 of 16
       Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 5 of 59



no supersedeas order that Mokaram and Abdullatif could comply with exists. The 190th Court

set a hearing to determine additional security for August 8, 2017. Seizing on – effectively – a

gap in timing required by the Texas Rules of Appellate Procedure and the reality of the 190th

Court’s heavy case load, Choudhri began attempting enforcement of the Final Judgment. Based

on the ongoing events, Choudhri purports to be a manager and member of MLG and MLWL.




                                                                            k
                                                                         ler
This issue is contested on appeal.




                                                                      tC
       4.6     MLWL is governed by a Limited Partnership Agreement dated as of April 13,




                                                                  ric
                                                               ist
2006 (the “LPA”). The LPA is attached as Exhibit A. MLG is governed by a Company




                                                            lD
Agreement dated as of April 13, 2006 (the “LCA”). The LCA is attached as Exhibit B. Both the



                                                           nie
LPA and the LCA contain specific requirements for governance of the entities, membership, and
                                                     Da
appointment of managers.
                                                  is
                                               hr

       4.7     Specifically, the LCA allows for the meeting of managers of MLG. The LCA
                                            C



requires that a quorum shall be present at a meeting of Mangers. A quorum is defined as a
                                        of
                                      e




majority of the managers of MLG. See the LCA at § 6.08(a). Without a quorum, a meeting of
                                     ffic




the managers may not occur. The LCA also specifies how a manager can be removed from his
                             y O




position in the company. Specifically, the LCA provides that, “At any meeting of Members at
                          op
                       C




which a quorum of Members present called expressly for that purpose, or pursuant to a written
                    ial




consent adopted pursuant to this Agreement, any Manager may be removed, with or without
                 fic
            of




cause, by a Super Majority.” A Super Majority is a vote of 66.67% of all members.
          Un




       4.8     The LCA also allows for meetings of MLG’s members. Section 8 of the LCA

specifies that a quorum shall be present at all meetings. A quorum is a majority of fifty percent

of the members of MLG. In order to hold a meeting of MLG’s members, written notice of the

meeting must be given not less than ten (10) and not more than sixty (60) days before the


                                            Page 5 of 16
        Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 6 of 59



meeting occurs.

        4.9     Ali Choudhri admitted that Abdullatif is a manager of MLG. In a lawsuit that he

filed in the 234th Judicial District of Harris County on June 30, 2017 as Cause No. 2017-44151

entitled Choudhri, et. al v. Abdullatif, et. al, he plead the following:




                                                                                 k
                                                                              ler
                                                                           tC
                                                                       ric
                                                                    ist
                                                                lD
                                                            nie
        Choudhri makes the judicial admission that Abdullatif is a manager of MLG as of June
                                                       Da
30, 2017. The same pleading states that Choudhri believes that he removed Abdullatif as a
                                                    is
                                                 hr

manager of MLWL – an action purportedly accomplished by the members and managers of
                                              C



MLG:
                                           of
                                        e
                                    ffic
                              y O




                                                                                 1
                           op




        4.10    On June 28, 2017, Choudhri sent an email to Abdullatif attempting to convene a
                        C
                     ial




meeting of MLG’s managers. Abdullatif did not attend the meeting of managers that Choudhri
                  fic




attempted to convene. As Choudhri’s pleading in the 234th Judicial District admits, Abdullatif
            of
          Un




was (and still is) a manager of MLG. By operation of the 190th Court’s Final Judgment, the

managers of MLG as of June 28, 2017 were Choudrhi and Abdullatif. Abdullatif’s position as a

manager of MLG was never altered according to the LCA. The meeting of MLG managers that




                                             Page 6 of 16
         Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 7 of 59



Choudhri called did not have a quorum since a majority of the managers did not attend. Thus,

any action attempted at such a meeting is void.

         4.11     Undeterred by his lack of a majority of managers to attend a meeting, on June 30,

2017, Choudhri began signing documents entitled “Action by Unanimous Written Consent of the

Members of Mokaram-Latif General, L.L.C.”                       The Unanimous Consent documents that




                                                                                           k
                                                                                        ler
Choudhri signed purported to take the following actions on the behalf of the company:




                                                                                     tC
                  a.       Remove Abdullatif as a manager of MLG2;




                                                                                 ric
                                                                              ist
                  b.       Appoint Darjean as a manager of MLG3; and




                                                                         lD
                  c.       Appoint Parker as a manager.4



                                                                    nie
         4.12     On June 30, 2017, Choudhri and Darjean also signed a document entitled
                                                                Da
“Resolution of the Managers of Mokaram-Latif General, L.L.C.”5 that purported to increase the
                                                            is
                                                        hr

number of managers of MLG from two to three.                        On the same day, Parker, Darjean, and
                                                     C



Choudhri all signed a document entitled, “Resolution of the Managers of Mokaram-Latif
                                                 of
                                              e




General, L.L.C.”6 That document purported to effectively terminate the company’s relationship
                                         ffic




with Abdullatif in its entirety, to strip Abdullatif of access to the property, to demand that he pay
                                  y  O




MLG money, to direct the company to sue Rodney Drinnon, and various other actions with
                               op
                            C




respect to MLG’s ownership, operation, and assets. The net effect of Choudhri’s – who is, at
                        ial




best, one of two managers of MLG and a fifty percent (50%) member – purported actions was to
                    fic
              of




impermissibly remove Abdullatif as a manager of MLG, steal his half of the company, and seize
            Un




1
  A True and correct copy of Choudhri’s petition in the 234th Judicial District of Harris County is attached hereto as
Exhibit A.
2
  A True and correct copy of the purported written consent is attached hereto as Exhibit B.
3
  A True and correct copy of the purported written consent is attached hereto as Exhibit C.
4
  A True and correct copy of the purported written consent is attached hereto as Exhibit D.
5
  A True and correct copy of the purported resolution is attached hereto as Exhibit E.
6
  A True and correct copy of the purported resolution is attached hereto as Exhibit F.

                                                    Page 7 of 16
            Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 8 of 59



control for himself.

            4.13     Choudhri, Parker, and Darjean are currently acting as though they have properly

executed the plan to seize the company and oust Abdullatif entirely. On July 27, 2017, Parker

sent a correspondence to all of the tenants of the Property stating as much:




                                                                                                  k
                                                                                               ler
                                                                                            tC
                                                                                        ric
                                                                                     ist
                                                                                lD
                                                                           nie
                                                                      Da
                                                                  is
                                                              hr
                                                          C
                                                       of
                                                    e
                                              ffic
                                       y  O
                                    op




7
                                C
                            ial




            4.14     Choudhri’s actions in this case are remarkable. Choudhri requested a meeting of
                        fic




MLG’s managers on twenty-four (24) hours’ notice. Abdullatif was not available to attend such
                 of
               Un




meeting (and actively contests Choudhri’s status as a manager at all). With only one of two

managers present at the purported meeting, no majority of managers was present and no quorum

existed. Thus, any action taken at the meeting of managers is void.


7
    A True and Correct Copy of Parker’s correspondence to the tenants of the Property is attached hereto as Exhibit G.

                                                         Page 8 of 16
       Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 9 of 59



       4.15   More troubling, just two days after the purported meeting of managers, Choudhri

signed documents purporting to be “Action by Unanimous Written Consent of the Members of

Mokaram-Latif General, L.L.C.” and “Resolution of the Managers of Mokaram-Latif General,

L.L.C.” On June 30, 2017 (and currently), Abdullatif owned fifty percent (50%) of MLG. In

order to remove a manager of MLG, a super majority of its members must vote for removal.




                                                                          k
                                                                       ler
Since Choudhri is, at best, a fifty percent (50%) owner of MLG, he could not have obtained




                                                                    tC
enough votes from the membership of MLG to oust Abdullatif as a manager. Under the LCA,




                                                                ric
                                                             ist
ouster of a manager is an action that must be undertaken at a meeting of the members, not a




                                                          lD
meeting of managers. A meeting of members requires at least ten (10) days’ written notice. In



                                                       nie
this instance, there was no meeting of members called (and no quorum could have been present).
                                                  Da
Instead, Choudhri is attempting to paper over alleged removal of Abdullatif by conflating the
                                               is
                                            hr

LCA’s manager meeting requirements and member meeting requirements.
                                         C



       4.16   Similarly, Choudhri acts as though he is sole member of MLG. While MLG’s
                                       of
                                    e




LCA includes a provision for expulsion of a member, none of the conditions precedent for
                                ffic




expelling Abdullatif as a member have occurred. The LCA provides:
                            yO
                         op
                      C
                   ial
                fic




       Choudhri alleges, but has not ever proved, that Abdullatif triggered the expulsion
           of
         Un




provision of the LCA. As a threshold matter, expulsion for fraud, theft, gross negligence, or

wrongful conduct as specified in the LCA would require a judicial finding as a condition

precedent to expulsion. In this instance, no act has occurred that would allow Choudhri – a

purported member at best – to expel Abdullatif. Since Choudhri cannot unilaterally expel


                                        Page 9 of 16
          Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 10 of 59



Abdullatif, he cannot call a meeting of the members of MLG in the first place. He also cannot

take action by unanimous written consent of the members of MLG without Abdullatif.

           4.17     As discussed above, the Final Judgment purporting to award Choudhri an

ownership and management interest in MLG and MLWL is currently on appeal. The Fourteenth

Court of Appeals vacated the trial court’s Supersedeas Order and did not specify any bond or




                                                                                            k
                                                                                         ler
other means by which Abdullatif could supersede the Final Judgment pending the appeal. The




                                                                                      tC
trial court set a hearing to determine the appropriate bond amount for August 8, 2017.8




                                                                                  ric
                                                                               ist
           4.18     Before the hearing in the 190th Court, Choudhri is attempting to use his purported




                                                                           lD
position as a member and manager of MLG to unilaterally and illegally oust Abdullatif in such a



                                                                      nie
way that will destroy his right to maintain his appeal and will destroy the business of MLWL and
                                                                 Da
MLG.
                                                             is
                                                          hr

                                                          V. CLAIMS
                                                      C



Count-1: Declaratory Judgment: All Purported Resolutions Taken On Behalf of MLWL and
                                                   of
                                                e




MLG Are Void
                                           ffic




           5.1      Abdullatif re-alleges and incorporates by reference all allegations and facts set
                                    y  O




forth in paragraphs 1.1 through 4.21 as if specifically restated herein.
                                 op
                              C




           5.2      The terms of the LCA and the LPA set for the specific conditions and
                          ial




requirements for holding a meeting of the members or managers of the same. To hold a meeting
                      fic
                of




of the managers of MLG, the LCA requires that notice be given and that a quorum of the
              Un




managers of the company be present. At the time of Choudhri’s actions, MLG had one manager:

Abdullatif and purported to have a second manager, Choudhri (whose rights and position are

contested on appeal). Without Abdullatif’s presence, a meeting of managers of MLG could not


8
    A true and correct copy of the email from the 190th District Court is attached hereto as Exhibit H.

                                                     Page 10 of 16
       Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 11 of 59



be convened because a meeting of managers requires the presence of a majority of the managers.

Thus, Abdullatif seeks a declaration that no meeting of managers of MLG has occurred since at

least June 1, 2017.

       5.3     The LCA specifies that in order to expel a member, a member must be found

liable for specific act against the company as specified in the agreement. At best, Choudhri can




                                                                            k
                                                                         ler
only support an attempted expulsion of Abdullatif under Section 15.04 of the LCA by making




                                                                      tC
allegations of wrongdoing. Such allegations fail to trigger the right of the other members of




                                                                  ric
                                                               ist
MLG to expel Abdullatif. As a result, Abdullatif seeks a declaration that the other members of




                                                           lD
MLG cannot expel him as a member pursuant to Section 15.04 of the LCA or any other



                                                         nie
provision therein.
                                                   Da
       5.4     The LCA requires a vote of 66.67% of the members of MLG in order to remove a
                                                is
                                              hr

manager of the company. At best, Choudhri owns fifty percent (50%) of the membership
                                           C



interest of MLG and cannot unilaterally remove a manager. Abdullatif seeks a declaration that
                                        of
                                     e




he was not removed as a manager of MLG and is still a manager of the same.
                                 ffic




       5.5     The LCA requires a quorum of a majority of the membership interests in order to
                            y O




hold a meeting of members. At best, Choudhri owns fifty percent (50%) of the membership
                         op
                       C




interest of MLG and cannot unilaterally constitute a quorum of the members of MLG. Thus,
                      ial




Abdullatif seeks a declaration that any meeting of members held without his presence or consent
                 fic
            of




did not include the necessary quorum to convene and that all actions taken at any meeting failing
          Un




to convene a quorum of members are void and in violation of the LCA.

       5.6     The LCA requires at least ten (10) days’ written notice of a meeting of members

of MLG. Choudhri stated in his lawsuit dated June 30, 2017 that Abdullatif was removed as a

manager and member of MLG and MLWL. Choudhri first gave notice of the meeting of


                                         Page 11 of 16
       Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 12 of 59



managers of MLG on June 28, 2017. Removal of a manager of MLG requires a supermajority of

votes of the members at a meeting of members. Abdullatif seeks a declaration that Choudhri

could not have given at least ten (10) days’ notice of a meeting of members since he first gave

notice of the meeting on June 28, 2017 and alleged that Abdullatif was removed as a manager on

or before June 30, 2017 and that Abdullatif was not removed as a manager of MLG.




                                                                                k
                                                                             ler
       5.7     Action by Unanimous Written Consent of the Members of Mokaram-Latif




                                                                          tC
General, L.L.C. requires unanimous written consent of the members of MLG. Abdullatif, as a




                                                                      ric
                                                                   ist
fifty percent (50%) member of MLG did not give written consent to remove himself as a




                                                               lD
manager of MLG, appoint Darjean as a manager of MLG, or appoint Parker as a manager of



                                                           nie
MLG. Thus, Abdullatif seeks a declaration that any unanimous written consent of the members
                                                      Da
of MLG that do not bear Abdullatif’s signature are void and in violation of the LCA.
                                                   is
                                                hr

       5.8     Resolutions of the Managers of Mokaram-Latif General, L.L.C. must be made by
                                             C



a majority of the managers of MLG. The only manager of MLG is Abdullatif. Choudhri
                                          of
                                       e




purports to be a manager of MLG. There are no other managers of MLG. Abdullatif seeks a
                                   ffic




declaration that any resolution of the managers of MLG that he has not signed is void and in
                              y O




violation of the LCA.
                           op
                        C




                   VI. APPLICATION FOR TEMPORARY RESTRAINING ORDER
                    ial




       6.1     Abdullatif, re-alleges and incorporates by reference all allegations and facts set
                 fic
            of




forth in paragraphs 1.1 through 5.8 as if specifically restated herein.
          Un




       6.2     Abdullatif, further requests that the Court enjoin Defendants, individually and

collectively, from interfering in any way with the running of MLWL and MLG’s business,

including but not limited to enjoining Defendants from (1) misrepresenting to third-parties, that

Abdullatif is not a manager of MLG or MLWL (2) misrepresenting to third-parties, that


                                           Page 12 of 16
       Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 13 of 59



Abdullatif is not a member of MLG or MLWL; (3) occupying any portion of the Property

without the express consent of Abdullatif; (4) interfering with the rights and obligations afforded

Abdullatif as set forth in the LCA and the LPA; (5) diverting funds to themselves that belong to

MLWL or MLG; (6) informing tenants of the Property that rent or other payments should be paid

to any of the Defendants, their affiliates, or companies that they own or control; (6) conducting




                                                                             k
                                                                          ler
or holding any meeting of members of MLG without the express consent of Abdullatif; (7)




                                                                       tC
conducting or holding any meeting of the managers of MLG without the express consent of




                                                                   ric
                                                                ist
Abdullatif; (8) issuing any resolutions of the managers of MLG without the express consent of




                                                              lD
Abdullatif; and (9) issuing any resolutions or actions on the behalf of the members of MLG



                                                          nie
without the express consent of Abdullatif – whose membership interest is fifty percent (50%).
                                                     Da
       6.3     Unless this Court immediately orders Defendants to cease interfering with the
                                                  is
                                               hr

running of MLWL and MLG’s business as more fully referenced above, the status quo will not
                                            C



be maintained and the operations of the property and the good will created for MLWL and MLG
                                         of
                                      e




and their respective members and managers will be damaged. Unless this Court immediately
                                  ffic




orders the Defendants to cease interfering with the ongoing operations and corporate structure of
                             y O




MLWL and MLG, Abdullatif’s rights to appeal the Final Judgment in the 190th court case will be
                          op
                       C




irreparably destroyed. Unless this Court orders the Defendants to immediately cease attempting
                    ial




to unilaterally claim ownership and control of MLWL and MLG, Abdullatif’s ownership rights
                 fic
            of




in the entities will be irreparably damaged.       Unless this Court orders the Defendants to
          Un




immediately cease communicating with MLWL tenants while misrepresenting that they are

solely in control of the entity, MLWL and MLG’s ability to maintain landlord-tenant

relationships with its tenants will be irreparably damaged.

       6.4     Such damages will be virtually impossible to measure. Once the landlord-tenant


                                          Page 13 of 16
       Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 14 of 59



relationship of MLWL and MLG and their respective tenants is gone it is virtually impossible to

replace and impossible to measure. Moreover, if the Defendants are permitted to carry on with

their illegal and unilateral attempt to oust Abdullatif from MLWL and MLG, it will be

impossible for Abdullatif to maintain his rights on appeal. As such, Abdullatif has no adequate

remedy at law and therefore seeks and is entitled to a temporary restraining order.




                                                                                k
                                                                             ler
                   VII. APPLICATION FOR TEMPORARY INJUNCTION PENDING




                                                                          tC
                             THE CONCLUSION OF THIS LAWSUIT




                                                                      ric
       7.1     Abdullatif, re-alleges and incorporates by reference all allegations and facts set




                                                                   ist
                                                               lD
forth in paragraphs 1.1 through 6.3 as if specifically restated herein.




                                                           nie
       7.2     Abdullatif, further seeks to maintain the status quo during the pendency of this

                                                      Da
lawsuit. The status quo in this case includes Abdullatif’s continued position as a member,
                                                   is
manager, and partner in MLWL and MLG and running of its business in accordance with the
                                                hr
                                             C



LCA, LPA, and subsequent orders from the 190th Judicial District Court.
                                          of




       7.3     Abdullatif, therefore further requests that the Court enjoin Defendants,
                                       e
                                   ffic




individually and collectively, from interfering in any way with the running of MLWL and
                                O




MLG’s business, including but not limited to enjoining Defendants from(1) misrepresenting to
                              y
                           op




third-parties, that Abdullatif is not a manager of MLG or MLWL (2) misrepresenting to third-
                       C




parties, that Abdullatif is not a member of MLG or MLWL; (3) occupying any portion of the
                    ial
                 fic




Property without the express consent of Abdullatif; (4) interfering with the rights and obligations
            of




afforded Abdullatif as set forth in the LCA and the LPA; (5) diverting funds to themselves that
          Un




belong to MLWL or MLG; (6) informing tenants of the Property that rent or other payments

should be paid to any of the Defendants, their affiliates, or companies that they own or control;

(6) conducting or holding any meeting of members of MLG without the express consent of



                                           Page 14 of 16
         Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 15 of 59



Abdullatif; (7) conducting or holding any meeting of the managers of MLG without the express

consent of Abdullatif; (8) issuing any resolutions of the managers of MLG without the express

consent of Abdullatif; and (9) issuing any resolutions or actions on the behalf of the members of

MLG without the express consent of Abdullatif – whose membership interest is fifty percent

(50%).




                                                                              k
                                                                           ler
         7.4    Unless this Court grants a temporary injunction pending the conclusion of this




                                                                        tC
lawsuit ordering Defendants to cease interfering with MLWL and MLG’s business as more fully




                                                                    ric
                                                                 ist
referenced above, the status quo will not be maintained and the landlord-tenant relationship




                                                             lD
between the MLWL and MLG and its tenants and the good will created for MLWL and MLG



                                                           nie
and its members and managers will be damaged. Such damages will be virtually impossible to
                                                     Da
measure. Once the landlord-tenant relationship of MLWL and MLG and their respective tenants
                                                  is
                                               hr

is gone it is virtually impossible to replace and impossible to measure. Moreover, if the
                                            C



Defendants are permitted to carry on with their illegal and unilateral attempt to oust Abdullatif
                                         of
                                       e




from MLWL and MLG, it will be impossible for Abdullatif to maintain his rights on appeal. As
                                   ffic




such, Abdullatif has no adequate remedy at law and therefore seeks and is entitled to a temporary
                              y O




injunction in order to maintain the status quo during the pendency of this lawsuit.
                           op
                        C




                                 VIII. CONDITIONS PRECEDENT
                     ial




         8.1    All conditions precedent to Plaintiff’s claims for relief have been performed, have
                  fic
                of




been waived or have otherwise occurred.
              Un




                                             PRAYER

         For the foregoing reasons, Plaintiff Osama Abdullatif asks that it be awarded a judgment

against Defendants and that the injunctive relief sought herein be granted as follows:

         a.     Actual damages awarded to Osama Abdullatif;


                                           Page 15 of 16
Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 16 of 59



b.    Exemplary Damages for Actual damages awarded to Osama Abdullatif;

c.    That the temporary restraining order and temporary injunction requested herein be

      granted;

d.    Pre-judgment and post-judgment interest;

e.    Court costs, attorney’s fees, and collection costs;




                                                                         k
                                                                      ler
f.    All other relief, at law or in equity, to which Plaintiff Osama Abdullatif is justly




                                                                   tC
      entitled.




                                                               ric
                                                            ist
                                                     lD
                                     Respectfully Submitted,



                                                  nie
                                     McCathern, PLLC
                                            Da
                                         is
                                     By: /s/Isaac Villarreal
                                        Rodney L. Drinnon
                                      hr


                                        Texas Bar No. 24047841
                                   C



                                        rdrinnon@mccathernlaw.com
                                of




                                        Isaac Villarreal
                              e




                                        Texas bar. No. 24054553
                                        ivillarreal@mccathernlaw.com
                         ffic




                                        Nicholas Zugaro
                      O




                                        Texas Bar No. 24070905
                                        nzugaro@mccathernlaw.com
                     y
                  op




                                        2000 West Loop South, Suite 1850
                                        Houston, TX 77027
              C




                                        Tel. (832) 533-8689
           ial




                                        Fax (832) 213-4842
       fic




                                     ATTORNEYS FOR OSAMA ABDULLATIF
       of
     Un




                                  Page 16 of 16
                                                                            7/28/20172:42:25PM
                                                            ChrisDaniel-DistrictClerk
      Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page  17 of 59
                                                                            HarrisCounty
                                                                            EnvelopeNo:18504948
                         2017-50232 / Court: 129                            By:CUERO,NELSON
                                                                            Filed:7/28/20172:42:25PM
                             CAUSE NO. ___________________

OSAMA ABDULLATIF                                §              IN THE DISTRICT COURT OF
    Plaintiff,                                  §
v.                                              §                 HARRIS COUNTY, TEXAS
                                                §
JETALL COMPANIES, INC.;                         §
ALI CHOUDHRI individually;                      §
BRADLEY S. PARKER, individually;                §




                                                                            k
                                                                         ler
and DWARD DARJEAN, Individually                 §
      Defendants.                               §              ________ JUDICIAL DISTRICT




                                                                      tC
                         AFFIDAVIT OF OSAMA ABDULLATIF




                                                                  ric
STATE OF TEXAS




                                                               ist
                                                           lD
COUNTY OF HARRIS




                                                       nie
       On this day personally appeared before me Osama Abdullatif who, having been first duly

sworn, deposed and stated as follows:               Da
                                                is
   1. My name is Osama Abdullatif. I am over eighteen years of age, of sound mind, and have
                                             hr

      personal knowledge of all the matters set forth in this affidavit, all of which are true. I
                                          C



      am the authorized representative of Mokaram Latif West Loop, L.P. and Mokaram Latif
      General, LLC.
                                        of
                                        e




   2. Mokaram-Latif West Loop, L.P. (“MLWL”) is a Texas Limited Partnership with its
                                 ffic




      principal place of business in Harris County, Texas.
                              O




   3. Mokaram Latif General, LLC (“MLG”) is a Texas Limited Company with its principal
                            y




      office in Harris County, Texas.
                         op
                      C




   4. For years, Choudhri, Ali Mokaram (“Mokaram”) and I have engaged in litigation over
      Mokaram’s purported transfer to Choudhri of his 49.5% interest in MLWL and 50%
                   ial




      interest in MLWL’s general partner, MLG. MLWL and MLG were formed to purchase
                fic




      and manage a parcel of property located at 2500 West Loop South (the “Property”).
            of




   5. Following a two (2) week jury trial in the 190th Judicial District of Harris County, Cause
          Un




      No. 2012-27197 (“Underlying Lawsuit”), the jury returned a verdict in favor of Mokaram
      on the purported transfer of his interest in MLWL and MLG to Choudhri that was
      subsequently overturned via judgment notwithstanding the verdict (“JNOV”) by the 190th
      Court in the Underlying Lawsuit. The 190th Court entered Final Judgment dated January
      13, 2016 (“Final Judgment”) wherein Choudhri was awarded $50,000 in damages against
      Mokaram, but more importantly, was declared the owner of 49.5% of MLWL and 50%
      owner of MLWL’s general partner, MLG.
                                         Page 1 of 7
   Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 18 of 59



6. Mokaram and I appealed and timely moved to suspend enforcement of the Final
   Judgment. On March 7, 2016, the 190th court entered an Order Setting Security to
   Suspend Enforcement of Judgment (“Supersedeas Order”). In doing so, the 190th
   suspended enforcement the Final Judgment by requiring Mokaram and I to post a bond or
   cash deposit of $62,700.25 and to abide by previous court orders placing certain
   restrictions on me regarding the management of the Property.

7. With the Final Judgment suspended, I remained MLG’s sole manager and ran the
   Property’s day-to-day affairs. I did so successfully. However, this did not stop Choudhri




                                                                        k
                                                                     ler
   from attempting to circumvent the Supersedeas Order. On November 14, 2016, nearly
   eight (8) months after the entry of the Supersedeas Order, Choudhri filed a Motion for




                                                                  tC
   Review of Order Setting Supersedeas Bond at Zero with the Fourteenth Court of Appeals
   seeking to adjust the amount of the bond required to suspend enforcement of the




                                                              ric
   declaratory judgment portion of the Final Judgment. Therein, he argued that Judge




                                                           ist
   Kerrigan erred when she did not require Mokaram or I to post any bond to suspend the




                                                       lD
   enforcement of the portion of the judgment declaring his ownership interest in MLWL or
   MLG. Surprisingly, the appellate court agreed



                                                    nie
8. In its Opinion on Motions for review of Supersedeas Order (“Opinion”), the Fourteenth
                                               Da
   Court Of Appeals ruled that Mokaram and I were required to post a bond in an amount
   equal to the value of the property interests that the district court declared had been
                                            is
   assigned to Choudhri. However, rather than determining the amount that the bond was to
                                         hr

   be increased, the appellate court remanded the Supersedeas Order for the trial court to
                                      C



   take evidence and make findings of fact regarding the amount and type of security
   Mokaram and I must post to supersede the declaratory portion of the judgment.
                                    of




   Subsequently, the Fourteenth Court of Appeals opined that the Final Judgment would
                                 e




   become enforceable twenty (20) days after issuing its Opinion if Mokaram and I failed to
                             ffic




   post additional security even though no supersedeas order that Mokaram and I could
   comply with exists. The 190th Court set a hearing to determine additional security for
                          O




   August 8, 2017. Seizing on – effectively – a gap in timing required by the Texas Rules of
                        y




   Appellate Procedure and the reality of the 190th Court’s heavy case load, Choudhri began
                     op




   attempting enforcement of the Final Judgment. Based on the ongoing events, Choudhri
                  C




   purports to be a manager and member of MLG and MLWL. This issue is contested on
   appeal.
               ial
            fic




9. MLWL is governed by a Limited Partnership Agreement dated as of April 13, 2006 (the
   “LPA”). MLG is governed by a Company Agreement dated as of April 13, 2006 (the
        of




   “LCA”). Both the LPA and the LCA contain specific requirements for governance of the
      Un




   entities, membership, and appointment of managers.

10. Specifically, the LCA allows for the meeting of managers of MLG. The LCA requires
    that a quorum shall be present at a meeting of Mangers. A quorum is defined as a
    majority of the managers of MLG. See the LCA at § 6.08(a). Without a quorum, a
    meeting of the managers may not occur. The LCA also specifies how a manager can be
    removed from his position in the company. Specifically, the LCA provides that, “At any


                                      Page 2 of 7
   Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 19 of 59



   meeting of Members at which a quorum of Members present called expressly for that
   purpose, or pursuant to a written consent adopted pursuant to this Agreement, any
   Manager may be removed, with or without cause, by a Super Majority.” A Super
   Majority is a vote of 66.67% of all members.

11. The LCA also allows for meetings of MLG’s members. Section 8 of the LCA specifies
    that a quorum shall be present at all meetings. A quorum is a majority of fifty percent of
    the members of MLG. In order to hold a meeting of MLG’s members, written notice of
    the meeting must be given not less than ten (10) and not more than sixty (60) days before




                                                                         k
                                                                      ler
    the meeting occurs.




                                                                   tC
12. Ali Choudhri admitted that I am a manager of MLG. In a lawsuit that he filed in the
    234th Judicial District of Harris County on June 30, 2017 as Cause No. 2017-44151




                                                               ric
    entitled Choudhri, et. al v. Abdullatif, et. al, he plead the following:




                                                            ist
                                                        lD
                                                     nie
                                                Da
                                             is
                                          hr
                                       C



   Choudhri makes the judicial admission that I am a manager of MLG as of June 30, 2017.
                                    of




   The same pleading states that Choudhri believes that he removed me as a manager of
                                  e




   MLWL – an action purportedly accomplished by the members and managers of MLG:
                              ffic
                         y O
                      op
                   C




13. On June 28, 2017, Choudhri sent an email to me attempting to convene a meeting of
                ial




    MLG’s managers. I did not attend the meeting of managers that Choudhri attempted to
    convene. As Choudhri’s pleading in the 234th Judicial District admits, I was (and still
            fic




    am) a manager of MLG. By operation of the 190th Court’s Final Judgment, the managers
        of




    of MLG as of June 28, 2017 were purportedly Choudhri and myself. My position as a
      Un




    manager of MLG was never altered according to the LCA. The meeting of MLG
    managers that Choudhri called did not have a quorum since a majority of the managers
    did not attend. Thus, any action attempted at such a meeting is void.

14. Undeterred by his lack of a majority of managers to attend a meeting, on June 30, 2017,
    Choudhri began signing documents entitled “Action by Unanimous Written Consent of
    the Members of Mokaram-Latif General, L.L.C.” The Unanimous Consent documents
    that Choudhri signed purported to take the following actions on the behalf of the

                                       Page 3 of 7
          Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 20 of 59



           company:
                 a.          Remove me as a manager of MLG;

                    b.       Appoint Darjean as a manager of MLG; and

                    c.       Appoint Parker as a manager.

       15. On June 30, 2017, Choudhri and Darjean also signed a document entitled “Resolution of
           the Managers of Mokaram-Latif General, L.L.C.” that purported to increase the number




                                                                                           k
                                                                                        ler
           of managers of MLG from two to three. On the same day, Parker, Darjean, and Choudhri
           all signed a document entitled, “Resolution of the Managers of Mokaram-Latif General,




                                                                                     tC
           L.L.C.”1 That document purported to effectively terminate the company’s relationship
           with me in its entirety, to strip me of access to the property, to demand that I pay MLG




                                                                                 ric
           money, to direct the company to sue Rodney Drinnon, and various other actions with




                                                                              ist
           respect to MLG’s ownership, operation, and assets. The net effect of Choudhri’s – who
           is, at best, one of two managers of MLG and a fifty percent (50%) member – purported




                                                                         lD
           actions was to impermissibly remove me as a manager of MLG, steal my half of the



                                                                     nie
           company, and seize control for himself.

                                                                Da
       16. Choudhri, Parker, and Darjean are currently acting as though they have properly executed
           the plan to seize the company and oust me entirely. On July 27, 2017, Parker sent a
                                                            is
           correspondence to all of the tenants of the Property stating as much:
                                                         hr
                                                     C
                                                  of
                                               e
                                           ffic
                                    y  O
                                 op
                             C
                          ial
                      fic
                of
              Un




1
    A True and correct copy of the purported resolution is attached hereto as Exhibit G.

                                                     Page 4 of 7
   Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 21 of 59




                                                                        k
                                                                     ler
                                                                  tC
                                                              ric
                                                           ist
                                                       lD
                                                    nie
                                               Da
                                            is
                                         hr
                                      C
                                    of




   Choudhri’s actions in this case are remarkable. Choudhri requested a meeting of MLG’s
                                 e




   managers on twenty-four (24) hours’ notice. I was not available to attend such meeting
                             ffic




   (and actively contests Choudhri’s status as a manager at all). With only one of two
   managers present at the purported meeting, no majority of managers was present and no
                          O




   quorum existed. Thus, any action taken at the meeting of managers is void.
                        y
                     op




17. More troubling, just two days after the purported meeting of managers, Choudhri signed
    documents purporting to be “Action by Unanimous Written Consent of the Members of
                  C




    Mokaram-Latif General, L.L.C.” and “Resolution of the Managers of Mokaram-Latif
               ial




    General, L.L.C.” On June 30, 2017 (and currently), I owned fifty percent (50%) of MLG.
            fic




    In order to remove a manager of MLG, a super majority of its members must vote for
    removal. Since Choudhri is, at best, a fifty percent (50%) owner of MLG, he could not
        of




    have obtained enough votes from the membership of MLG to oust me as a manager.
      Un




    Under the LCA, ouster of a manager is an action that must be undertaken at a meeting of
    the members, not a meeting of managers. A meeting of members requires at least ten
    (10) days’ written notice. In this instance, there was no meeting of members called (and
    no quorum could have been present). Instead, Choudhri is attempting to paper over
    alleged removal of me by conflating the LCA’s manager meeting requirements and
    member meeting requirements.

18. Similarly, Choudhri acts as though he is sole member of MLG. While MLG’s LCA

                                      Page 5 of 7
     Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 22 of 59



     includes a provision for expulsion of a member, none of the conditions precedent for
     expelling me as a member have occurred. The LCA provides:




     Choudhri alleges, but has not ever proved, that I triggered the expulsion provision of the




                                                                           k
                                                                        ler
     LCA. As a threshold matter, expulsion for fraud, theft, gross negligence, or wrongful
     conduct as specified in the LCA would require a judicial finding as a condition precedent




                                                                     tC
     to expulsion. In this instance, no act has occurred that would allow Choudhri – a
     purported member at best – to expel me. Since Choudhri cannot unilaterally expel me, he




                                                                 ric
     cannot call a meeting of the members of MLG in the first place. He also cannot take




                                                              ist
     action by unanimous written consent of the members of MLG without me.




                                                          lD
  19. As discussed above, the Final Judgment purporting to award Choudhri an ownership and




                                                       nie
      management interest in MLG and MLWL is currently on appeal. The Fourteenth Court
      of Appeals vacated the trial court’s Supersedeas Order and did not specify any bond or
                                                  Da
      other means by which I could supersede the Final Judgment pending the appeal. The trial
      court set a hearing to determine the appropriate bond amount for August 8, 2017.
                                               is
                                            hr

  20. Before the hearing in the 190th Court, Choudhri is attempting to use his purported
                                         C



      position as a member and manager of MLG to unilaterally and illegally oust me in such a
      way that will destroy his right to maintain his appeal and will destroy the business of
                                      of




      MLWL and MLG.
                                    e
                                ffic




  21. Unless this Court immediately orders Defendants to cease interfering with the running of
      Sentinel’s business as more fully referenced above, the status quo will not be maintained
                             O




      and the landlord-tenant relationships between MLWL, MLG, and its tenants and the good
                           y




      will created for MLWL and MLG and its members and managers will be damaged. Such
                        op




      damages will be virtually impossible to measure. My ability to maintain the appeal of the
      Final Judgment from the 190th Court will be irreparably harmed.
                     C
                  ial




  22. Such damages will be virtually impossible to measure. Once the landlord-tenant
              fic




      relationship of MLWL and MLG and their respective tenants is gone it is virtually
      impossible to replace and impossible to measure. Moreover, if the Defendants are
          of




      permitted to carry on with their illegal and unilateral attempt to oust Abdullatif from
        Un




      MLWL and MLG, it will be impossible for Abdullatif to maintain his rights on appeal.
      As such, Abdullatif has no adequate remedy at law and therefore seeks and is entitled to a
      temporary restraining order.

FURTHER THIS AFFIANT SAITH NOT.

                                                          ____________________________
                                                          Osama Abdullatif

                                         Page 6 of 7
      Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 23 of 59



STATE OF TEXAS

COUNTY OF HARRIS

        Subscribed and sworn to before me, the undersigned authority, by John Lutteringer on
this ________________ day of __________________, 2017.


                                                        ______________________________




                                                                         k
                                                                      ler
                                                        Notary Public in the State of Texas




                                                                   tC
                                                               ric
                                                            ist
                                                        lD
                                                      nie
                                                 Da
                                              is
                                           hr
                                        C
                                      of
                                   e
                                ffic
                           y O
                        op
                     C
                  ial
               fic
           of
         Un




                                        Page 7 of 7
      Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 24 of 59                                   7/3/2017 2:32 PM
                                                                                  Chris Daniel - District Clerk Harris County
                                                                                                    Envelope No. 17976099
                           2017-44151
                           2017-50232 / Court: 129
                                               234                                                        By: Justin Kitchens
                                                                                                   Filed: 6/30/2017 7:45 PM

                                  CAUSE NO. _____________

MOKARAM LATIF WEST                     §                      IN THE DISTRICT COURT
LOOP, LTD., MOKARAM-LATIF              §
GENERAL, L.L.C. & ALI CHOUDHRI,        §
     Plaintiffs,                       §
                                       §
V.                                     §                      OF HARRIS COUNTY, TEXAS
                                       §




                                                                             k
                                                                          ler
OSAMA ABDULLATIF, SAFYA                §
ABDULLATIF, DANNY M. SHEENA,           §




                                                                       tC
JAY SHANAQ, M.D., RONNIE SHEENA,       §
ABDULLATIF &CO, L.L.C., ASTRODOME §




                                                                   ric
AUTO SALES, INC., SAFYA, L.L.C.,       §




                                                                ist
SLS AIM, L.L.C., SLS PROPERTIES,       §




                                                             lD
L.L.C., SLS HOUSTON PROPERTIES,        §                      _____JUDICIAL DISTRICT
L.L.C., SLS-SOUTH LOOP, L.L.C.,        §



                                                         nie
SLS BUILDING MANAGEMENT, L.L.C.,       §
6427 BROADWAY, L.L.C., 6955            §
ALMEDA, L.L.C., LF HOLDINGS, L.L.C.,   §              Da
B L INDUSTRIAL, L.L.C., 1105           §
                                                  is
BAYAREA, L.L.C., AVONDALE              §
                                               hr

DEVELOPMENT, L.L.C., 6611 N.           §
                                            C



SHEPHARD, L.L.C., ST. JOSEPH           §
MEDICAL PLAZA, L.L.C., 16676           §
                                         of




NORTHCHASE, L.L.C., LATIF              §
                                      e




INVESTMENTS, LTD., 1520 SOUTH LOOP, §
                                 ffic




L.L.C., 7206 MCHARD, L.L.C., GP-PINE   §
TERRACE, L.L.C., TEXAS FUELING         §
                             yO




SERVICES, L.L.C., GSS CAPITAL, L.L.C., §
5231 BRYANT IRVIN, L.L.C., TIKVA       §
                          op




INVESTMENTS, L.L.C.,                   §
                       C




JERICO AUTO TOWING, L.L.C., 3400       §
MONTROSE INVESTORS HOLDINGS,           §
                   ial




L.L.C., & MOONVIEW PROPERTIES, L.L.C. §
                fic




       Defendants.                     §
             of
          Un




        PLAINTIFFS’ ORIGINAL PETITION, REQUEST FOR DISCLOSURE &
                   APPLICATION FOR INJUNCTIVE RELIEF

       Plaintiffs, Mokaram Latif West Loop, LP, Mokaram-Latif General, L.L.C. and Ali

 Choudhri, file this original petition, request for disclosure and application for injunctive relief

 against Defendants, Osama Abdullatif, Safya Abdullatif, Danny M. Sheena, Jay Shanaq,



Plaintiff’s Original Petition, Request for
Disclosure & Application for Injunctive Relief                                                   Page 1
                                      EXHIBIT A
       Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 25 of 59



 M.D., Ronnie Sheena, Abdullatif & Co, L.L.C., Astrodome Auto Sales, Inc., Safya, L.L.C.,

 SLS Aim, L.L.C., SLS Properties, L.L.C., SLS Houston Properties, L.L.C., SLS-South Loop,

 L.L.C., SLS Building Management, L.L.C., 6427 Broadway, L.L.C., 6955 Almeda, L.L.C., Lf

 Holdings, L.L.C., B L Industrial, L.L.C., 1105 Bayarea, L.L.C., Avondale Development,




                                                                               k
 L.L.C., 6611 N. Shephard, L.L.C., St. Joseph Medical Plaza, L.L.C., 16676 Northchase,




                                                                            ler
 L.L.C., Latif Investments, Ltd., 1520 South Loop, L.L.C., 7206 McHard, L.L.C., Gp-Pine




                                                                         tC
                                                                     ric
 Terrace, L.L.C., Texas Fueling Services, L.L.C., GSS Capital, L.L.C., 5231 Bryant Irvin,




                                                                  ist
 L.L.C., TIKVA Investments, L.L.C., Jerico Auto Towing, L.L.C., 3400 Montrose Investors




                                                                lD
 Holdings, L.L.C., and Moonview Properties, L.L.C., and would show as follows:



                                                         nie
                                      DISCOVERY PLAN
                                                       Da
                                                 is
       1.      Plaintiffs affirmatively plead that they seek monetary relief in excess of
                                               hr


$1,000,000 and pleads that discovery should be conducted in accordance with a discovery
                                            C
                                         of




control plan under Civil Procedure Rule 190.4.
                                      e




                                        Claim for Relief
                                  ffic
                               O




       2.      Plaintiffs seek monetary relief over $1,000,000.
                             y




                                            PARTIES
                          op
                       C




       3.      Plaintiff, Mokaram Latif West Loop, LP is a Texas limited partnership with its
                    ial




principal place of business in Harris County, Texas.
                 fic
              of




       4.      Plaintiff, Mokaram-Latif General, L.L.C. is a Texas limited liability company
            Un




with its principal place of business in Harris County, Texas.

       5.      Plaintiff, Ali Choudhri, is an individual resident of Harris County, Texas.

       6.      Defendant, Osama Abdullatif, is an individual residing in Harris County, Texas

and may be served with process at his residence address of at 5417 Valerie St., Bellaire, Texas


Plaintiff’s Original Petition, Request for
Disclosure & Application for Injunctive Relief                                               Page 2
         Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 26 of 59



77401, his business address of 2500 West Loop South, Suite 450, Houston, Texas 77027, or

wherever he may be found.

         7.    Defendant, Safya Abdullatif, is an individual residing in Harris County, Texas and

may be served with process at her residence address of at 5417 Valerie St., Bellaire, Texas

77401, or wherever she may be found.




                                                                            k
                                                                         ler
         8.    Defendant, Danny M. Sheena, is an individual residing in Harris County, Texas




                                                                      tC
and may be served with process at his usual place of business, The Sheena Law Firm, 2500 West




                                                                  ric
                                                               ist
Loop South, Suite 518, Houston, Texas 77027, or wherever he may be found.




                                                           lD
         9.    Defendant, Jay Shanaq, M.D., is an individual residing in Harris County, Texas



                                                       nie
and may be served with process at his residence address of 11309 Smithdale Rd, Houston, Texas,
                                                   Da
77024, or wherever he may be found.
                                                is
                                              hr

         10.   Defendant, Ronnie Sheena, is an individual residing in Harris County, Texas and
                                           C



may be served with process at his office address of 4543 Post Oak Place Drive, Suite 105,
                                        of
                                      e




Houston, Texas, 77024, or wherever he may be found.
                                  ffic




         11.   Defendant, Abdullatif & Co., L.L.C., is a Texas limited liability company and
                            y O




may be served with process by and through its registered agent, Osama Abdullatif, at his
                         op
                      C




registered office of 5445 Almeda Rd., Suite 400, Houston, Texas 77004, or wherever he may be
                   ial




found.
                fic
                of




         12.   Defendant, Astrodome Auto Sales, Inc., is a Texas corporation and may be served
              Un




with process by and through its registered agent, Osama Abdullatif, at his registered office of

4401 W. 18th Street, Houston, Texas 77092, or wherever he may be found.




Plaintiff’s Original Petition, Request for
Disclosure & Application for Injunctive Relief                                          Page 3
         Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 27 of 59



         13.   Defendant Safya, L.L.C., is a Texas limited liability company and may be served

with process by and through its registered agent, Osama Abdullatif, at his registered office of

5445 Almeda Rd., Suite 400, Houston, Texas 77004, or wherever he may be found.

         14.   Defendant, SLS AIM, L.L.C., is a Texas limited liability company and may be

served with process by and through its registered agent, Danny M. Sheena, at his registered




                                                                            k
                                                                         ler
office of 1001 Texas Avenue, Ste. 240, Houston, Texas 77002, or wherever he may be found.




                                                                      tC
         15.   Defendant, SLS Properties, is a Texas general partnership and may be served with




                                                                  ric
                                                               ist
process by and through its general partner, Osama Abdullatif, at his residence address of at 5417




                                                           lD
Valerie St., Bellaire, Texas 77401, his business address of 5445 Almeda Rd., Suite 400, Houston,



                                                       nie
Texas 77004, or wherever he may be found.
                                                   Da
         16.   Defendant, SLS Houston Properties, L.L.C. is a Texas limited liability company
                                                is
                                              hr

and may be served with process by and through its registered agent, Danny M. Sheena, at his
                                          C



registered office address of 2500 West Loop South, Suite 518, Houston, Texas 77027, or
                                        of
                                     e




wherever he may be found.
                                 ffic




         17.   Defendant, SLS-South Loop, L.L.C., is a Texas limited liability company and
                            y O




may be served with process by and through its registered agent, Danny M. Sheena, at his
                         op
                      C




registered office of 1001 Texas Avenue, Ste. 240, Houston, Texas 77002, or wherever he may be
                   ial




found.
                fic
             of




         18.   Defendant, SLS Building Management, L.L.C., is a Texas limited liability
           Un




company and may be served with process by and through its registered agent, Danny M. Sheena,

at his registered office address of 2500 West Loop South, Suite 518, Houston, Texas 77027, or

wherever he may be found.




Plaintiff’s Original Petition, Request for
Disclosure & Application for Injunctive Relief                                          Page 4
         Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 28 of 59



         19.   Defendant, 6427 Broadway, L.L.C., is a Texas limited liability company and may

be served with process by and through its registered agent, Osama Abdullatif, at his registered

office of 5445 Almeda Rd., Suite 400, Houston, Texas 77004, or wherever he may be found.

         20.   Defendant, 6955 Almeda, L.L.C., is a Texas limited liability company and may be

served with process by and through its registered agent, Osama Abdullatif, at his registered




                                                                            k
                                                                         ler
office of 5445 Almeda Rd., Suite 400, Houston, Texas 77004, or wherever he may be found.




                                                                      tC
         21.   Defendant, LF Holdings, L.L.C., is a Texas limited liability company and may be




                                                                  ric
                                                               ist
served with process by and through its registered agent, Osama Abdullatif, at his registered




                                                           lD
office of 5445 Almeda Rd., Suite 400, Houston, Texas 77004, or wherever he may be found.



                                                       nie
         22.   Defendant, BL Industrial, L.L.C., is a Texas limited liability company and may be
                                                   Da
served with process by and through its registered agent, Osama Abdullatif, at his registered
                                                is
                                             hr

office of 5445 Almeda Rd., Suite 400, Houston, Texas 77004, or wherever he may be found.
                                          C



         23.   Defendant, 1105 BayArea, L.L.C., is a Texas limited liability company and may
                                        of
                                     e




be served with process by and through its registered agent, Osama Abdullatif, at his registered
                                 ffic




office of 5445 Almeda Rd., Suite 500, Houston, Texas 77004, or wherever he may be found.
                            y O




         24.   Defendant, Avondale Development, L.L.C., is a Texas limited liability company
                         op
                      C




and may be served with process by and through its registered agent, Danny M. Sheena, at his
                   ial




registered office address of 2500 West Loop South, Suite 518, Houston, Texas 77027, or
                fic
             of




wherever he may be found.
           Un




         25.   Defendant, 6611 N. Shephard, L.L.C., is a Texas limited liability company and

may be served with process by and through its registered agent, Osama Abdullatif, at his

registered office of 5445 Almeda Rd., Suite 400, Houston, Texas 77004, or wherever he may be

found.



Plaintiff’s Original Petition, Request for
Disclosure & Application for Injunctive Relief                                          Page 5
         Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 29 of 59



         26.   Defendant, St. Joseph Medical Plaza, L.L.C., is a Texas limited liability company

and may be served with process by and through its registered agent, Osama Abdullatif, at his

registered office of 2500 W Loop South, Suite 522, Houston, TX 7027, or wherever he may be

found.

         27.   Defendant, 16676 Northchase, L.L.C., is a Texas limited liability company and




                                                                            k
                                                                         ler
may be served with process by and through its registered agent, Osama Abdullatif, at his




                                                                      tC
registered office of 2500 W Loop South, Suite 522, Houston, TX 7027, or wherever he may be




                                                                  ric
                                                               ist
found.




                                                           lD
         28.   Defendant, Latif Investments, Ltd, is a Texas limited partnership and may be



                                                       nie
served with process by and through its registered agent, Osama Abdullatif, at his registered
                                                   Da
office of 2500 W Loop South, Suite 522, Houston, TX 7027, or wherever he may be found.
                                                is
                                             hr

         29.   Defendant, 1520 South Loop W., L.L.C., is a Texas limited liability company and
                                          C



may be served with process by and through its registered agent, Osama Abdullatif, at his
                                        of
                                     e




registered office of 5445 Almeda Rd., Suite 400, Houston, Texas 77004, or wherever he may be
                                 ffic




found.
                            y O




         30.   Defendant, 7206 McHard, L.L.C., is a Texas limited liability company and may
                         op
                      C




be served with process by and through its registered agent, Osama Abdullatif, at his registered
                   ial




office of 5445 Almeda Rd., Suite 500, Houston, Texas 77004, or wherever he may be found.
                fic
             of




         31.   Defendant, GP-Pine Terrace, L.L.C., is a Texas limited liability company and
           Un




may be served with process by and through its registered agent, Danny M. Sheena, at his

registered office address of 2500 West Loop South, Suite 518, Houston, Texas 77027, or

wherever he may be found.




Plaintiff’s Original Petition, Request for
Disclosure & Application for Injunctive Relief                                          Page 6
         Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 30 of 59



         32.   Defendant, Texas Fueling Services, Inc. is a Texas corporation and may be served

with process by and through its registered agent, Danny M. Sheena, at his registered office

address of 2500 West Loop South, Suite 518, Houston, Texas 77027, or wherever he may be

found.

         33.   Defendant, GSS Capital, L.L.C., is a Texas limited liability company and may be




                                                                           k
                                                                        ler
served with process by and through its registered agent, Danny M. Sheena, at his registered




                                                                     tC
office address of 2500 West Loop South, Suite 518, Houston, Texas 77027, or wherever he may




                                                                 ric
                                                              ist
be found.




                                                           lD
         34.   Defendant, 5231 Bryant Irvin, L.L.C., is a Texas limited liability company and



                                                       nie
may be served with process by and through its registered agent, Danny M. Sheena, at his
                                                   Da
registered office address of 2500 West Loop South, Suite 518, Houston, Texas 77027, or
                                                is
                                             hr

wherever he may be found.
                                          C



         35.   Defendant, TIKVA Investments, L.L.C., is a Texas limited liability company and
                                        of
                                     e




may be served with process by and through its registered agent, Danny M. Sheena, at his
                                 ffic




registered office address of 4612 Oleander St. Bellaire, Texas 77401, or wherever he may be
                            y O




found.
                         op
                      C




         36.   Defendant, Jerico Auto Towing, L.L.C., is a Texas limited liability company and
                   ial




may be served with process by and through its registered agent, Danny M. Sheena, at his
                fic
              of




registered office address of 4612 Oleander St. Bellaire, Texas 77401, or wherever he may be
            Un




found.

         37.   Defendant, 3400 Montrose Investors Holdings, L.L.C., is a Texas limited liability

company and may be served with process by and through its registered agent, Danny M. Sheena,




Plaintiff’s Original Petition, Request for
Disclosure & Application for Injunctive Relief                                          Page 7
         Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 31 of 59



at his registered office address of 4612 Oleander St. Bellaire, Texas 77401, or wherever he may

be found.

         38.   Defendant, Moonview Properties, L.L.C., is a Texas limited liability company and

may be served with process by and through its registered agent, Danny M. Sheena, at his

registered office address of 4612 Oleander St. Bellaire, Texas 77401, or wherever he may be




                                                                             k
                                                                          ler
found.




                                                                       tC
                                       Background Facts




                                                                   ric
                                                                ist
         39.   Plaintiff, Ali Choudhri (“Choudhri”) Choudhri became a 50% owner and a




                                                            lD
manager of Mokaram-Latif General, L.L.C. (“General Partner”), the general partner of Mokaram



                                                         nie
Latif West Loop, Ltd. (“Limited Partnership”), as of October 29, 2010. Choudhri also became
                                                    Da
the owner of a 49.5% interest in the Limited Partnership on that date. Defendant, Osama
                                                 is
                                              hr

Abdullatif (“Abdullatif”), was the other owner and the other manager of the General Partnership
                                           C



as of October 29, 2010.
                                         of
                                      e




         40.   Abdullatif has been recently removed as a manager of the Limited Partnership,
                                  ffic




and his membership interests revoked, by action of the members and managers of the General
                             y O




Partner. These actions were taking because Abdullatif had violated the terms of the General
                          op
                       C




Partner and Limited Partner company agreements, stolen money from the entities, violated his
                    ial




fiduciary duty to the entities, engaged in self-dealing, signed “sweetheart” leases with his
                fic
              of




partners, friends and associates, allowed tenants to move into the Beal Bank Building without a
            Un




valid lease, and failed and refused to collect the full amounts of lease payments from his

partners, friends and associates. As such, Abdullatif no longer has any authority to act on behalf

either the Limited Partnership or the General Partner.




Plaintiff’s Original Petition, Request for
Disclosure & Application for Injunctive Relief                                           Page 8
       Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 32 of 59



        41.    Abdullatif has excluded Choudhri from exercising his rights as an owner and

manager since the time Choudhri acquired his interests in the Limited Partnership and General

partner. Furthermore, Abdullatif has acted in violation of both the terms of the Limited

Partnership Agreement, the General Partner’s Company Agreement, and Texas law, by, among

other things, usurping control of the entities and syphoning off funds that rightfully belong to the




                                                                              k
                                                                           ler
entities.




                                                                        tC
Furthermore, Abdullatif employed violence in attempting to eject Choudhri from his rented




                                                                    ric
                                                                 ist
premises at the Beal Bank Building and deny him his rightful position as a manager and member




                                                             lD
of the entities. More specifically, on May 2, 2012, Abdullatif entered the suite leased by Jetall



                                                         nie
Companies, Inc., Choudhri’s company, accompanied by 12-15 men, in an attempt to intimidate
                                                     Da
Choudhri. The men shouted and threatened to shoot Choudhri and frightened his employees. At
                                                  is
                                               hr

least one of these men accompanying Abdullatif was armed and displayed his pistol in a
                                            C



threatening manner to intimidate Choudhri and his employees.
                                         of
                                       e




        42.    Abdullatif testified in a prior suit on November 17, 2016 that he has taken at least
                                   ffic




$290,000 from the Partnership bank account and paid it to himself, which Plaintiffs would show
                             y O




constitutes theft, misappropriation and/or embezzlement of funds from the Limited Partnership.
                          op
                       C




The Partnership Agreement and the General Partner’s Company Agreements both expressly
                    ial




forbid paying any partner, manager or member any such fees. Abdullatif has testified that, he not
                 fic
              of




only has been taking money from the Partnership to pay himself management fees ($5,000 per
            Un




month) since December 2012, but also that he intends to continue taking money from the

Partnership to pay himself management fees for the foreseeable future. Abdullatif has also paid

his personal lawyers from Partnership funds and has allowed his other business interests and his

personal lawyers to lease space at the Partnership’s sole asset—an office building at the corner of



Plaintiff’s Original Petition, Request for
Disclosure & Application for Injunctive Relief                                             Page 9
       Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 33 of 59



Westheimer and the West Loop (in the heart of the Galleria)—at below market rents, and/or has

not charged those “insider” tenants pursuant to the terms of their respective leases. Furthermore,

Abdullatif took monies from the Limited Partnership and/or General Partner and used those

properties to buy other properties and create or support other businesses, in which Plaintiffs

claim an interest.




                                                                             k
                                                                          ler
       43.     Additionally, Choudhri and Abdullatif entered into a Rule 11 Agreement in Cause




                                                                       tC
No. 2012-27197 that prohibited paying or incurring any expenditure outside the ordinary course




                                                                   ric
                                                                ist
of business without seeking the prior written approval of the special master, the Hon. Scott Link.




                                                             lD
Abdullatif has admitted he took money and has asserted that—even if doing so were a violation



                                                        nie
of the corporate documents—his actions do not violate the Rule 11 Agreement or a related court
                                                    Da
order because those documents do not expressly forbid him from violating the corporate
                                                 is
                                               hr

documents.
                                           C



       44.     Danny M. Sheena is Abdullatif’s business partner and attorney and has assisted
                                         of
                                      e




Abdullatif in his looting of the General Partner and Limited Partnership. Ronnie Sheena is
                                  ffic




Abdullatif’s business partner and has assisted Abdullatif in his looting of the General Partner and
                             y O




Limited Partnership. Safya Abdullatif is Abdullatif’s wife and has also assisted him in the
                          op
                       C




looting of the General Partner and Limited Partnership. Jay Shanaq, M.D. is a tenant of the Beal
                     ial




Bank Building, 2500 West Loop South, Houston, Texas 77027 who is the beneficiary of a
                 fic
            of




“sweetheart” lease at below-market rates that was give him by Abdullatif.
          Un




                                        Causes of Action

       Breach of Contract

       45.     Choudhri, would show that he and Abdullatif are parties to valid written

agreements as described above. Abdullatif has breached those agreements and Choudhri has



Plaintiff’s Original Petition, Request for
Disclosure & Application for Injunctive Relief                                           Page 10
       Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 34 of 59



sustained damages from those breaches in an amount within the jurisdictional limits of this

Court. Choudhri accordingly seeks to recover those damages in this suit.

       Promissory Estoppel

       46.     Choudhri would show that Abdullatif made a promise or promises to Choudhri,

that Plaintiff’s reliance on such promise was foreseeable and Plaintiff detrimentally relied on




                                                                              k
                                                                           ler
such promise to his injury. Plaintiff accordingly seeks to recover damages from Abdullatif for




                                                                        tC
such detrimental reliance in this suit.




                                                                    ric
                                                                 ist
       Constructive Fraud




                                                             lD
       47.     Plaintiffs would show that Abdullatif has a legal or equitable duty to Plaintiffs




                                                         nie
that Abdullatif breached, acting as a constructive fraud against Plaintiffs. Plaintiffs accordingly
                                                     Da
seek to recover his damages for such constructive fraud in this suit.
                                                  is
                                               hr

       Constructive Trust
                                            C



       48.     Plaintiffs would show that Abdullatif breached a special trust, had a fiduciary
                                          of
                                          e




relationship, or committed actual fraud against Plaintiffs, and was unjustly enriched as a result.
                                    ffic




Plaintiffs therefore ask the Court to impose a constructive trust on the Beal Bank Building,
                              y O




located at 2500 West Loop South, Houston, Texas 77027, and all income from that building
                           op




since October 29, 2010.
                        C
                    ial




       Resulting Trust
                 fic




       49.     Plaintiffs claim a resulting trust in any and all properties purchased by Abdullatif
            of
          Un




with funds taken from the Limited Partnership and/or the General Partner.

       Money Had & Received/ Assumpsit

       50.     Plaintiffs would show that Abdullatif holds money which in equity and good

conscience belongs to Plaintiffs, and that Abdullatif will be unjustly enriched if Abdullatif



Plaintiff’s Original Petition, Request for
Disclosure & Application for Injunctive Relief                                           Page 11
       Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 35 of 59



retains the money. Plaintiffs therefore seek to recover said money under the equitable theory of

assumpsit.

       Breach of Fiduciary Duty

       51.     Abdullatif owes a fiduciary duty to the Limited Partnership and the General

Partner. Abdullatif has breached that fiduciary duty by self-dealing and by taking monies that




                                                                              k
                                                                           ler
rightfully belong to the General Partner and Limited Partnership for his own benefit.




                                                                        tC
       Conspiracy / Aiding & Abbetting




                                                                    ric
                                                                 ist
       52.     Defendants, Safya Abdullatif and Danny M. Sheena, and the various entities, have




                                                             lD
conspired with Abdullatif to violate his fiduciary duty to the Limited Partnership and the General




                                                         nie
Partner and have aided and abetted Abdullatif in such violation of his fiduciary duties.
                                                     Da
Accordingly, Plaintiffs seek to recover from Abdullatif, Safya Abdullatif and Danny M. Sheena
                                                  is
                                               hr

for conspiracy and aiding and abetting in an amount within the jurisdictional limits of this Court.
                                            C



       Request for an Equitable Accounting
                                         of
                                      e




       53.     Plaintiffs hereby seek a complete equitable accounting of the books and records of
                                  ffic




the Limited Partnership and General Partner. Plaintiffs would show that the facts and accounts
                               O
                               y




presented are so complex adequate relief may not be obtained at law because Abdullatif has
                            op




secreted and/or altered the books of the Limited Partnership and the General Partner.
                       C
                    ial




       Declaratory Judgment
                 fic




       54.     Plaintiffs seek a declaratory judgment that Abdullatif that:
            of
          Un




               a. Mr. Osama Abdullatif is not a member or manager of Mokaram-Latif General,

                   L.L.C.

               b. that Mr. Osama Abdullatif is no longer a Member of the Company;

               c. that Mr. Osama Abdullatif is no longer a Manager of the Company;



Plaintiff’s Original Petition, Request for
Disclosure & Application for Injunctive Relief                                            Page 12
     Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 36 of 59



            d. that, effective immediately, Mr. Osama Abdullatif shall no longer serve as the

                Company’s registered agent and the Company is authorized to file all

                appropriate papers with the proper authorities, including, without limitation,

                the Secretary of State of the State of Texas, designating another registered

                agent for the Company;




                                                                            k
                                                                         ler
            e. that, effective immediately, Mr. Osama Abdullatif shall have no actual




                                                                      tC
                authority to transact any business in the name of the Company;




                                                                  ric
                                                               ist
            f. that, effective immediately, Mr. Osama Abdullatif shall have no apparent




                                                         lD
                authority to transact any business in the name of the Company;



                                                     nie
            g. that, effective immediately, Mr. Osama Abdullatif shall have no actual
                                                 Da
                authority to act in the name of the Company;
                                              is
                                           hr

            h. that, effective immediately, Mr. Osama Abdullatif shall have no apparent
                                         C



                authority to act in the name of the Company;
                                     of
                                   e




            i. that, effective immediately, Mr. Osama Abdullatif shall have no actual
                               ffic




                authority to the use of the name of the Company;
                          y O




            j. that, effective immediately, Mr. Osama Abdullatif shall have no apparent
                       op
                    C




                authority to the use of the name of the Company;
                 ial




            k. that, effective immediately, Mr. Osama Abdullatif shall have no actual
              fic
          of




                authority to bind the Company;
        Un




            l. that, effective immediately, Mr. Osama Abdullatif shall have no apparent

                authority to bind the Company;

            m. that, effective immediately, Mr. Osama Abdullatif shall have no actual

                authority to sign any leases or other contracts on behalf of the Company;



Plaintiff’s Original Petition, Request for
Disclosure & Application for Injunctive Relief                                       Page 13
     Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 37 of 59



            n. that, effective immediately, Mr. Osama Abdullatif shall have no apparent

                authority to sign any leases or other contracts on behalf of the Company;

            o. that, effective immediately, Mr. Osama Abdullatif shall have no actual

                authority to negotiate any leases or other contracts on behalf of the Company;

            p. that, effective immediately, Mr. Osama Abdullatif shall have no apparent




                                                                          k
                                                                       ler
                authority to negotiate any leases or other contracts on behalf of the Company;




                                                                    tC
            q. that, effective immediately, Mr. Osama Abdullatif shall have no actual




                                                                ric
                                                             ist
                authority to make any withdrawals, including, without limitation, writing




                                                         lD
                checks, initiating any wire, ACH, or other electronic-fund transfers, from any



                                                     nie
                account of any banking or other financial institution on behalf of the
                                                 Da
                Company;
                                              is
                                           hr

            r. that, effective immediately, Mr. Osama Abdullatif shall have no apparent
                                        C



                authority to make any withdrawals, including, without limitation, writing
                                     of
                                   e




                checks, initiating any wire, ACH, or other electronic-fund transfers, from any
                               ffic




                account of any banking or other financial institution on behalf of the
                          y O




                Company;
                       op
                    C




            s. that, effective immediately, Mr. Osama Abdullatif shall have no actual
                 ial




                authority to make any loans or incur any other obligations in the name of the
              fic
          of




                Company;
        Un




            t. that, effective immediately, Mr. Osama Abdullatif shall have no apparent

                authority to make any loans or incur any other obligations in the name of the

                Company;




Plaintiff’s Original Petition, Request for
Disclosure & Application for Injunctive Relief                                       Page 14
      Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 38 of 59



               u. that, effective immediately, Mr. Osama Abdullatif shall have no actual

                  authority to approve any build-outs for any past, present or future lessees of

                  the Beal Bank Building;

               v. that, effective immediately, Mr. Osama Abdullatif shall have no apparent

                  authority to approve any build-outs for any past, present or future lessees of




                                                                               k
                                                                            ler
                  the Beal Bank Building;




                                                                         tC
               w. that, effective immediately, Mr. Osama Abdullatif shall have no actual




                                                                     ric
                                                                  ist
                  authority to allow any lessee into the Beal Bank Building unless that lessee




                                                              lD
                  has a signed lease which (a) was signed before the date of this Resolution and



                                                          nie
                  (b) is in effect as of the date of this Resolution;
                                                      Da
               x. that, effective immediately, Mr. Osama Abdullatif shall have no apparent
                                                  is
                                               hr

                  authority to allow any lessee into the Beal Bank Building unless that lessee
                                            C



                  has a signed lease which (a) was signed before the date of this Resolution and
                                         of
                                      e




                  (b) is in effect as of the date of this Resolution;
                                  ffic




               y. that Mr. Osama Abdullatif shall have no actual authority to charge for, or
                            y  O




                  collect, a management fee for managing the Beal Bank Building;
                         op
                      C




               z. that Mr. Osama Abdullatif shall have no apparent authority to charge for, or
                   ial




                  collect, a management fee for managing the Beal Bank Building.
                fic
            of




       Enforce of Confidentiality Agreement
          Un




       55.     Additionally, Plaintiffs seek to enforce the confidentiality provisions of the

Company Agreement of the General Partner, which authorizes enforcement of those

confidentiality provisions by specific enforcement.




Plaintiff’s Original Petition, Request for
Disclosure & Application for Injunctive Relief                                        Page 15
       Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 39 of 59



       Request For Temporary & Permanent Injunction


       56.     In light of the above described facts, Plaintiff seeks recovery from Defendants for

damages and for injunctive relief as set forward below.

       57.     Plaintiffs are likely to succeed on the merits of this lawsuit because they have




                                                                              k
                                                                           ler
evidence to establish the elements of their causes of action of breach of contract, promissory




                                                                        tC
estoppel, breach of fiduciary duty, constructive fraud, constructive trust, resulting trust, money




                                                                    ric
had and received and declaratory judgment, as set forth above. Furthermore, Plaintiffs are not




                                                                 ist
                                                             lD
required to show that they will prevail at trial, but only put forth some evidence on their claims




                                                          nie
that tend to support their causes of action. See, e.g., State v. Sw. Bell Tel. Co., 526 S.W.2d 526,

                                                     Da
528 (Tex. 1975). Plaintiffs can carry that burden at a hearing on a temporary injunction.
                                                  is
       58.     Unless this Honorable Court restrains Defendant, Osama Abdullatif (including his
                                               hr
                                            C



employees, agents and persons acting in concert with him) during the pendency of this suit,
                                         of




Plaintiffs will suffer immediate and irreparable injury, for which there is no adequate remedy at
                                       e
                                   ffic




law to give Plaintiffs complete, final and equal relief. More specifically, Plaintiffs will show the
                               O




court the following:
                             y
                          op




       59.     The harm to Plaintiff is imminent because Abdullatif controls the bank accounts
                       C




and other documents of the General Partner and the Limited Partnership;
                    ial
                 fic




       60.     This imminent harm will cause Plaintiff irreparable injury in that Plaintiffs will be
            of




robbed of his interests in General Partner and the Limited Partnership ; and
          Un




       61.     There is no adequate remedy at law which will give Plaintiff complete, final and

equal relief because Abdullatif can and will empty the bank accounts of General Partner and the

Limited Partnership, commit waste and destroy the companies.




Plaintiff’s Original Petition, Request for
Disclosure & Application for Injunctive Relief                                            Page 16
      Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 40 of 59



       62.    Accordingly Plaintiffs ask the Court to enjoin Defendant, Osama Abdullatif, his

employees, agents and persons acting in concert with him, from the following acts:

              a. Taking money for lease payments at the Beal Bank Building;

              b. Signing leases for the Beal Bank Building;

              c. Taking “build out” money for the Beal Bank Building;




                                                                            k
                                                                         ler
              d. Allowing any tenant to occupy space at the Beal Bank Building without a




                                                                      tC
                  valid lease;




                                                                  ric
                                                               ist
              e. Taking or withdrawing money from any bank account of the General Partner




                                                            lD
                  or Limited Partnership;



                                                       nie
              f. Holding himself out as a member or manager of the General Partner or
                                                   Da
                  Limited Partnership;
                                                is
                                              hr

              g. Filing any document with the Texas Secretary of State on behalf of the
                                            C



                  General Partner or Limited Partnership;
                                         of
                                      e




              h. Hiring any lawyer or law firm to represent the the General Partner or Limited
                                  ffic




                  Partnership; and
                            y    O




              i. Using any funds of the General Partner or Limited Partnership to pay any
                         op
                      C




                  attorney.
                   ial




                                      Exemplary Damages
                fic
            of




       63.    Plaintiffs seek to recover punitive/exemplary damages because Defendants’
          Un




actions constituted fraud, malice or gross negligence as defined in Chapter 42 of the Texas Civil

Practice & Remedies Code.




Plaintiff’s Original Petition, Request for
Disclosure & Application for Injunctive Relief                                         Page 17
      Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 41 of 59



                                            Attorney’s Fees

       64.       Plaintiffs have retained the undersigned attorney to recover their damages and

seek to recover their reasonable attorney’s fees as provided by Chapter 38 of the Texas Civil

Practice & Remedies Code and/or the agreements between the parties.

                                             Jury Demand




                                                                                  k
                                                                               ler
       65.       Plaintiffs demand a jury trial and tender the appropriate fee with this petition.




                                                                            tC
                                         Conditions Precedent




                                                                        ric
                                                                     ist
       66.       All conditions precedent to Plaintiff’s claim for relief have been performed or




                                                                    lD
have occurred.



                                                             nie
                                        Request For Disclosure
                                                         Da
       67.       Under Texas Rule of Civil Procedure 194, Plaintiffs request that Defendants
                                                      is
                                                   hr

disclose, within 50 days of the service of this request, the information or material described in
                                               C



Rule 194.2.
                                            of
                                          e




                                                 Prayer
                                      ffic




       For these reasons, Plaintiffs ask that the Court to issue citations for Defendants to appear
                               y  O




and answer, and that Plaintiffs be awarded a judgment against Defendants for the following:
                            op
                         C




       a.        Actual damages;
                      ial




       b.        Exemplary damages;
                  fic
              of




       b.        Prejudgment and post-judgment interest;
            Un




       c.        Court costs;

       d.        Attorney fees; and

       e.        All other relief to which Plaintiff is entitled.




Plaintiff’s Original Petition, Request for
Disclosure & Application for Injunctive Relief                                               Page 18
     Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 42 of 59



                                      Respectfully submitted,

                                      THE KELLEY LAW FIRM


                                       By:   LLOYD E. KELLEY, Lead Counsel
                                             State Bar No. 11203180
                                             2726 Bissonnet Ste 240 PMB 12
                                             Houston, Texas 77005




                                                                     k
                                                                  ler
                                             Telephone: 281-492-7766
                                             Telecopier: 281-652-5973




                                                               tC
                                         Counsel for Plaintiff,




                                                           ric
                                         Ali Choudhri, Individually




                                                        ist
                                                    lD
                                     The King Law Firm




                                                 nie
                                     By: /s/ Lee Keller King
                                             Da
                                          Lee Keller King
                                          Leekellerking@gmail.com
                                          is
                                          Texas Bar No. 00792016
                                       hr

                                          1001 West Loop South, Suite 700
                                     C



                                          Houston, Texas 77027
                                          (713) 789-7654
                                  of




                                          (832) 280-5448 fax
                                e




                                          Counsel for Mokaram Latif West Loop, Ltd., &
                             ffic




                                          Mokaram-Latif General, L.L.C.
                         yO
                      op
                   C
                 ial
              fic
          of
        Un




Plaintiff’s Original Petition, Request for
Disclosure & Application for Injunctive Relief                               Page 19
Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 43 of 59

               2017-50232 / Court: 129




                                                          k
                                                       ler
                                                    tC
                                                ric
                                             ist
                                          lD
                                        nie
                                   Da
                                 is
                               hr
                            C
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
       fic
     of
  Un




                            EXHIBIT B
Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 44 of 59

               2017-50232 / Court: 129




                                                         k
                                                      ler
                                                   tC
                                               ric
                                            ist
                                         lD
                                        nie
                                   Da
                                 is
                               hr
                            C
                          of
                        e
                     ffic
                 yO
              op
            C
          ial
        fic
     of
  Un




                            EXHIBIT C
Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 45 of 59

               2017-50232 / Court: 129




                                                          k
                                                       ler
                                                    tC
                                                ric
                                             ist
                                          lD
                                       nie
                                   Da
                                 is
                               hr
                            C
                          of
                        e
                     ffic
                  O
                  y
               op
            C
          ial
       fic
    of
  Un




                           EXHIBIT D
Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 46 of 59

               2017-50232 / Court: 129




                                                          k
                                                       ler
                                                    tC
                                                ric
                                             ist
                                          lD
                                        nie
                                   Da
                                 is
                               hr
                            C
                          of
                        e
                     ffic
                  O
                  y
               op
            C
          ial
       fic
    of
  Un




                            EXHIBIT E
Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 47 of 59

               2017-50232 / Court: 129




                                                         k
                                                      ler
                                                   tC
                                               ric
                                            ist
                                          lD
                                        nie
                                   Da
                                 is
                               hr
                            C
                          of
                        e
                     ffic
                  O
                  y
               op
            C
          ial
       fic
    of
  Un




                            EXHIBIT F
Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 48 of 59




                                                          k
                                                       ler
                                                    tC
                                                ric
                                             ist
                                          lD
                                      nie
                                   Da
                                 is
                               hr
                            C
                          of
                        e
                     ffic
                  O
                  y
               op
            C
          ial
       fic
    of
  Un
Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 49 of 59




                                                         k
                                                      ler
                                                   tC
                                               ric
                                            ist
                                         lD
                                      nie
                                   Da
                                 is
                               hr
                            C
                          of
                        e
                     ffic
                  O
                  y
               op
            C
          ial
       fic
    of
  Un
Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 50 of 59




                                                          k
                                                       ler
                                                    tC
                                                ric
                                             ist
                                          lD
                                      nie
                                   Da
                                 is
                               hr
                            C
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
        fic
     of
  Un
Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 51 of 59




                                                        k
                                                     ler
                                                   C
                                               rict
                                            ist
                                         lD
                                      nie
                                   Da
                                 is
                               hr
                            C
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
        fic
     of
  Un
Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 52 of 59




                                                         k
                                                      ler
                                                   tC
                                               ric
                                            ist
                                         lD
                                      nie
                                   Da
                                 is
                               hr
                            C
                          of
                        e
                     ffic
                  O
                  y
               op
            C
          ial
       fic
    of
  Un
Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 53 of 59

               2017-50232 / Court: 129




                                                         k
                                                      ler
                                                   tC
                                               ric
                                            ist
                                         lD
                                        nie
                                   Da
                                 is
                              hr
                            C
                          of
                        e
                     ffic
                 yO
              op
            C
          ial
       fic
    of
  Un




                            EXHIBIT G
               Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 54 of 59


Sebastian Campos                    2017-50232 / Court: 129
From:                              Codina, Lori (DCA) <Lori_Codina@Justex.net>
Sent:                              Friday, July 21, 2017 2:09 PM
To:                                Rodney Drinnon; Kimberly M. Ayres
Cc:                                Scott Funk; eileenoneill@warejackson.com; Jeff Joyce; Paul Simon;
                                   kelley@lloydekelley.com; Lee King; David Medina; James D. Pierce
Subject:                           RE: Choudhri v Mokaram hearing




                                                                                          k
Rcvd. Thank you.




                                                                                       ler
                                                                                    tC
The hearing is set on August 8, 2017 at 3:30 pm (1.5 hours) here in the 190th Court.




                                                                                ric
                                                                             ist
                                                                         lD
Thank you.




                                                                     nie
Lori Codina
190th District Court Coordinator
201 Caroline, 12th Floor
Houston, TX 77002
                                                                 Da
                                                             is
(832) 927-2306
                                                          hr
                                                       C
                                                    of
                                                 e




From: Rodney Drinnon [mailto:rdrinnon@mccathernlaw.com]
                                             ffic




Sent: Friday, July 21, 2017 11:06 AM
To: Kimberly M. Ayres <kimberly@lloydekelley.com>; Codina, Lori (DCA) <Lori_Codina@Justex.net>
                                         O




Cc: Scott Funk <sfunk@grayreed.com>; eileenoneill@warejackson.com; Jeff Joyce <jjoyce@jmlawyers.com>; Paul Simon
<paul.simon@jetallcompanies.com>; kelley@lloydekelley.com; Lee King <lee.k@jetallcompanies.com>; David Medina
                                       y
                                    op




<david.medina@chamberlainlaw.com>; James D. Pierce <jim@jamespierce.com>
Subject: RE: Choudhri v Mokaram hearing
                                   C
                             ial




Dear Lori:
                          fic




The 4th is not available and the 8th is problematic. I would prefer the suggested September dates because expert
                     of




testimony will be required and discovery will likely be necessary (depositions) to conduct a proper hearing. We simply
                   Un




do not know what Mr. Choudhri values the property at and should not be required to go into the hearing blind. In
addition, we have filed a Motion for Contempt and set it for submission on Monday, July 31. If the Court issues a Show
Cause Order, then the contempt hearing should proceed on the same day as the hearing on the supercedeas bond.

As Ms. Ayres has indicated, Eileen O’Neil has filed a manadamus with the Texas Supreme Court that may moot the
issue. Mr. Kelley has not insisted on a hearing on the bond issue since the appellate court ruled and his sudden urgency
unwarranted.

Regards,

Rod Drinnon

                                                            1
                                                      EXHIBIT H
              Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 55 of 59




From: Kimberly M. Ayres [mailto:kimberly@lloydekelley.com]
Sent: Friday, July 21, 2017 10:50 AM
To: Lori Codina
Cc: Scott Funk; Rodney Drinnon; eileenoneill@warejackson.com; Jeff Joyce; Paul Simon; kelley@lloydekelley.com; Lee
King; David Medina; James D. Pierce
Subject: Choudhri v Mokaram hearing

Lori,




                                                                                       k
Mr. Funk has indicated that any dates the Court supplied in its letter are acceptable. Likewise, Mr. Choudhri




                                                                                    ler
will have counsel available for any of those dates as well. Although Mr. Kelley sent communication to counsel




                                                                                 tC
for all parties, counsel for Abdullatif has not responded. Mr. Kelley is requesting either August 4th or August
8th because the Defendants have just filed a mandamus to the Texas Supreme Court and if briefing is requested




                                                                             ric
he wants to be able to indicate to the Supreme Court that this bond issue was handled expeditiously. Thank
you.




                                                                          ist
                                                                      lD
Kimberly M. Ayres
The Kelley Law Firm



                                                                  nie
P: 281-492-7766
C: 832-752-5999
                                                              Da
                                                          is
Message sent from a mobile device. Please excuse brevity and typos.
                                                       hr
                                                    C
                                                  of
                                               e
                                           ffic
                                     y O
                                  op
                               C
                            ial
                         fic
                    of
                  Un




                                                          2
                                                                             7/28/20172:42:25PM
                                                            ChrisDaniel-DistrictClerk
      Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page  56 of 59
                                                                             HarrisCounty
                                                                             EnvelopeNo:18504948
                          2017-50232 / Court: 129                            By:CUERO,NELSON
                                                                             Filed:7/28/20172:42:25PM
                              CAUSE NO. ___________________

OSAMA ABDULLATIF                                  §              IN THE DISTRICT COURT OF
    Plaintiff,                                    §
v.                                                §                 HARRIS COUNTY, TEXAS
                                                  §
JETALL COMPANIES, INC.;                           §
ALI CHOUDHRI individually;                        §
BRADLEY S. PARKER, individually;                  §




                                                                             k
                                                                          ler
and DWARD DARJEAN, Individually                   §
      Defendants.                                 §             ________ JUDICIAL DISTRICT




                                                                       tC
                       ORDER ON APPLICTION FOR




                                                                   ric
           TEMPORARY RESTRAINING ORDER OF OSAMA ABDULLATIF




                                                                ist
                                                             lD
       On this day came on to be heard the Application for Temporary Restraining Order filed




                                                         nie
by Plaintiff Osama Abdullatif (“Abdullatif”).

                                                      Da
       Plaintiff seeks a temporary restraining order enjoining and restraining Defendants Jetall
                                                 is
Companies, Inc., Ali Choudhri, Dward Darjean, and Bradley S. Parker (collectively,
                                                hr
                                           C



“Defendants”) from interfering in any way with the running of MLWL and MLG’s business,
                                         of




including but not limited to enjoining Defendants from (1) misrepresenting to third-parties, that
                                      e
                                  ffic




Abdullatif is not a manager of MLG or MLWL (2) misrepresenting to third-parties, that
                               O




Abdullatif is not a member of MLG or MLWL; (3) occupying any portion of the Property
                             y
                          op




without the express consent of Abdullatif; (4) interfering with the rights and obligations afforded
                       C




Abdullatif as set forth in the LCA and the LPA; (5) diverting funds to themselves that belong to
                    ial
                fic




MLWL or MLG; (6) informing tenants of the Property that rent or other payments should be paid
            of




to any of the Defendants, their affiliates, or companies that they own or control; (6) conducting
          Un




or holding any meeting of members of MLG without the express consent of Abdullatif; (7)

conducting or holding any meeting of the managers of MLG without the express consent of

Abdullatif; (8) issuing any resolutions of the managers of MLG without the express consent of

                                           Page 1 of 4
      Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 57 of 59



Abdullatif; and (9) issuing any resolutions or actions on the behalf of the members of MLG

without the express consent of Abdullatif – whose membership interest is fifty percent (50%).

       From the facts set forth in the Application and based upon the Verification of Osama

Abdullatif and in the Affidavit of Osama Abdullatif submitted with the Application, it clearly

appears to the Court that the Plaintiff will likely be successful on the merits as to its claims




                                                                             k
                                                                          ler
against Defendants and that, unless the Court issues a temporary restraining order restraining and




                                                                       tC
enjoining Defendants from committing any of the acts described above, such acts may, and




                                                                   ric
                                                                ist
probably will, be committed before a hearing can be had on the Plaintiff’s application for




                                                            lD
temporary injunction. Injunctive relief is sought for the purpose of maintaining the status quo.



                                                         nie
       Unless this Court immediately orders Defendants to cease interfering with the running of
                                                    Da
MLWL and MLG’s business as more fully referenced above, the status quo will not be
                                                 is
                                              hr

maintained and the operations of the property and the good will created for MLWL and MLG
                                           C



and their respective members and managers will be damaged. Unless this Court immediately
                                        of
                                      e




orders the Defendants to cease interfering with the ongoing operations and corporate structure of
                                  ffic




MLWL and MLG, Abdullatif’s rights to appeal the Final Judgment in the 190th court case will be
                             y O




irreparably destroyed. Unless this Court orders the Defendants to immediately cease attempting
                          op
                      C




to unilaterally claim ownership and control of MLWL and MLG, Abdullatif’s ownership rights
                   ial




in the entities will be irreparably damaged.      Unless this Court orders the Defendants to
                fic
            of




immediately cease communicating with MLWL tenants while misrepresenting that they are
          Un




solely in control of the entity, MLWL and MLG’s ability to maintain landlord-tenant

relationships with its tenants will be irreparably damaged. Such damages will be virtually

impossible to measure. Once the landlord-tenant relationship of MLWL and MLG and their

respective tenants is gone it is virtually impossible to replace and impossible to measure.


                                           Page 2 of 4
       Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 58 of 59



Moreover, if the Defendants are permitted to carry on with their illegal and unilateral attempt to

oust Abdullatif from MLWL and MLG, it will be impossible for Abdullatif to maintain his rights

on appeal. As such, Abdullatif has no adequate remedy at law and therefore seeks and is entitled

to a temporary restraining order.

        The Court finds that no other remedy will fully and adequately preserve the status quo




                                                                               k
                                                                            ler
and protect Plaintiff’s rights.




                                                                         tC
        For all of the foregoing reasons, the Court is of the opinion that Plaintiff is entitled to a




                                                                     ric
                                                                  ist
temporary restraining order as stated above.




                                                               lD
        IT IS, THEREFORE, ORDERED that the District Clerk issue a temporary restraining



                                                           nie
order restraining and enjoining Defendants and their agents, servants, employees,
                                                      Da
representatives, and those in active concert or participation with Defendants from directly or
                                                   is
                                                hr

indirectly doing any of the following from the date of entry of this Order and until and to the 14th
                                             C



day after the date of this Order or until further ordered by this Court:
                                          of
                                       e




                interfering in any way with the running of MLWL and MLG’s
                                    ffic




                business, including but not limited to enjoining Defendants from
                (1) misrepresenting to third-parties, that Abdullatif is not a
                                  O




                manager of MLG or MLWL (2) misrepresenting to third-parties,
                              y




                that Abdullatif is not a member of MLG or MLWL; (3) occupying
                           op




                any portion of the Property without the express consent of
                        C




                Abdullatif; (4) interfering with the rights and obligations afforded
                Abdullatif as set forth in the LCA and the LPA; (5) diverting funds
                     ial




                to themselves that belong to MLWL or MLG; (6) informing
                  fic




                tenants of the Property that rent or other payments should be paid
             of




                to any of the Defendants, their affiliates, or companies that they
                own or control; (6) conducting or holding any meeting of members
           Un




                of MLG without the express consent of Abdullatif; (7) conducting
                or holding any meeting of the managers of MLG without the
                express consent of Abdullatif; (8) issuing any resolutions of the
                managers of MLG without the express consent of Abdullatif; and
                (9) issuing any resolutions or actions on the behalf of the members
                of MLG without the express consent of Abdullatif – whose
                membership interest is fifty percent (50%).


                                             Page 3 of 4
       Case 18-20459 Document 3-1 Filed in TXSB on 10/15/18 Page 59 of 59




       IT IS FURTHER ORDERED that Plaintiff’s Application for a Temporary Injunction

pending   final hearing herein      be, and the same is hereby, set for hearing on

_____________________, 2017, at ________ a.m./p.m. in the Courtroom of the ______Judicial




                                                                            k
                                                                         ler
District Court, Harris County, Texas.




                                                                      tC
       This Order shall not be effective unless and until Plaintiff either (i) executes and files




                                                                  ric
with the District Clerk a bond executed by them in the sum of $______________ conditioned as




                                                               ist
                                                           lD
required by law or (ii) deposit cash in such amount into the registry of the Court to wait the




                                                        nie
further Order of this Court.

                                                   Da
       Signed this ________ day of _________________________, 2017.
                                                is
                                             hr

                                                  _____________________________________
                                          C



                                                  JUDGE PRESIDING
                                        of
                                        e
                                  ffic
                             y O
                          op
                       C
                    ial
                 fic
            of
          Un




                                          Page 4 of 4
